Name: Commission Regulation (EEC) No 2351/90 of 9 August 1990 adopting exceptional support measures for the market in pigmeat in Belgium and repealing Regulation (EEC) No 906/90
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 8 . 90 Official Journal of the European Communities No L 215/9 COMMISSION REGULATION (EEC) No 2351/90 of 9 August 1990 adopting exceptional support measures for the market in pigmeat in Belgium and repealing Regulation (EEC) No 906/90 described in Annex III to Decision 90/1 61 /EEC mean that meat has to be heat treated if it is going to be sold outside Belgium ; whereas it is necessary to provide for aid for processing through a prescribed heat treatment of the meat produced from such pigs or for aid for private storage in respect of certain products which are particu ­ larly suitable for processing by heat treatment with the obligation for traders to process the products through this heat treatment and thereby to make them eligible for intra-Community trade ; Whereas the obligation to implement the prescribed heat treatment implies the application of Articles 4 ( 1 ) (b) (i) and 4 (2) (a) (i), (ii) and (b) of Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products Q, as last amended by Directive 88/662/EEC (8) ; Whereas provision should be made to exclude meat that has not been able to be marketed from normal trade in products intended for human consumption and to process it into products intended for uses other than human consumption ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (l), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 and the second paragraph of Article 22 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Belgium, exceptional support measures for the market in pigmeat were adopted for that Member State by Commission Regulation (EEC) No 906/90 (3), as last amended by Regulation (EEC) No 2143/90 (4); Whereas because of the development of the disease in Belgium the competent authorities have taken a number of decisions providing, inter alia, for the acceptance for slaughter of pigs from the 'buffer zone' for the supply of the domestic Belgian market ; whereas supplies of slaughter pigs are so plentiful as to create a situation of market crisis ; Whereas the animal health measures for Belgium were adopted by Commission Decision 90/ 1 61 /EEC of 30 March 1990 concerning certain protection measures rela ­ ting to classical swine fever in Belgium {% as last amended by Decision 90/353/EEC (*) ; HAS ADOPTED THIS REGULATION : Whereas the restrictions and requirements of the heat treatment laid down in Decision 90/ 1 6 1 /EEC are likely to seriously impede the disposal of meat produced in zones where restrictions on free movement have been imposed ; whereas, in addition, because of the high risk of contami ­ nation, such disposal is likely to create difficulties for the disposal of products originating in other regions of Belgium ; whereas, therefore, with the aim of preventing a further spread of the disease, pigs produced in the protec ­ tion zones should be separated from normal trades in products intended for human consumption and should be processed into products intended for uses other than human consumption ; Whereas the restrictions on the free movement of meat from the slaughter of pigs from the 'buffer zone' as Article 1 1 . Each week the Belgian intervention agency shall accept applications to buy in at Community expense up to 34 500 live pigs weighing more than 110 kilograms on average per lot and up to 4 875 piglets weighing more than 25 kilograms on average per lot. 2. The Kingdom of Belgium is hereby authorized to buy, in addition, at its expense, at the prices fixed in Article 3 of this Regulation and on the terms laid down in the preceding paragraph and the following paragraphs 3 and 4, at least 33 % of the quantity of live animals bought in at Community expense. 3 . Only pigs and piglets raised in the zones referred to in Annex I shall be bought in. o OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5 . 1989, p. 12. (3) OJ No L 93, 10 . 4. 1990, p. 27. (4) OJ No L 195, 26. 7. 1990, p. 37. 0 OJ No L 90, 5. 4. 1990, p. 26. ( «) OJ No L 173, 6. 7. 1990, p. 50. 0 OJ No L 47, 21 . 2. 1980, p. 4.Is) OJ No L 395, 30. 12. 1989, p. 13 . No L 215/10 Official Journal of the European Communities 10 . 8 . 90 4. Only piglets which are not fattened in a closed circuit holding shall be bought in. Article 2 The pigs shall be weighed and slaughtered in such a way as to prevent the disease from spreading. They shall be transported without delay to a rendering plant and processed into products falling within CN codes 1501 00 11 , 1506 00 00 and 2301 10 00. However, the pigs may be transported to a slaughterhouse where they shall be slaughtered forthwith and may be stored in a cold store before being transported to a rendering plant. These operations shall be carried out under the supervi ­ sion of the competent Belgian authorities. Article 3 1 . The purchase price at farm gate of live pigs weighing more than 110 kilograms on average per lot shall be ECU 129,6 per 100 kilograms slaughtered weight. Where the pigs have not been eviscerated, the purchase price at farm gate shall be ECU 107,6 per 100 kilograms of body. 2. The purchase price of piglets shall be ECU 48 per head. 3 . The price at which the pigs and piglets are sold by the Belgian intervention agency to the rendering plant shall be ECU 30 per tonne. Article 4 1 . A special aid may be granted for products listed hereafter derived from the slaughter of pigs reared in the zones referred to in Annex III to Decision 90/ 1 61 /EEC. 4. The granting of the special aid shall be subject to the beneficiary complying with the obligations set out below in relation to the treatment of the said meat : (a) the meat shall undergo heat treatment by which the central temperature is raised to at least 70 ° C ; (b) such treatment shall take place within the territory of the Kingdom of Belgium within a period of four weeks from the date when the demand has been accepted by the Belgian intervention agency ; (c) all waste products shall be collected and destroyed under the supervision - of the Belgian veterinary services. 5. The control of the obligations listed in paragraph 4 shall include a permanent control on site of the proces ­ sing of the meat for which a special aid is granted. This control shall be carried out by the Belgian veterinary services without prejudice to any further controls provided for by national legislation. Article 5 1 . After checking that the processing of the meat subject to a special aid has been effected in accordance with Article 4 above, the Belgian veterinary services shall issue to the person concerned a certificate specifying the quantity of meat that has been properly processed and treated. 2. Payment of the special aid shall be made on presen ­ tation to the Belgian intervention agency of the certificate referred to in paragraph 1 . Article 6 1 . Applications for private storage aid maiy be submitted to the Belgian interventj)on agency in accor ­ dance with Commission Regulation (EEC) No 1092/80 (') and with this Regulation . Only products from pigs reared in the zones referred to in Annex III to Decision 90/ 1 61 /EEC shall be eligible for such aid. The products must be treated in accordance with Article 4 (4) of this Regulation within a period for four weeks from the date of release from storage . For this processing the rules referred to in Article 4 (2) to (5) and Article 5 of this Regulation shall apply. The list of products which qualify for aid and the relevant amounts are set out in Annex II hereto. 2. The products shall be stored for at least one month and at most six months ; this shall be at the discretion of the person storing the products, if the period of storage exceeds one month, the amount of aid shall be adjusted accordingly. The amounts of the supplements per month or per day are set out in Annex II. 3 . Payment of the private storage aid shall be made on presentation, to the Belgian intervention agency, of the certificate referred to in Article 5 ( 1 ). 0 OJ No L 114, 3 . 5. 1980, p. 22. CN code Description 0203 ex 0203 12 0203 1 211 0203 1219 ex 0203 19 0203 19 13 Meat of swine, fresh, chilled or frozen :  Fresh or chilled :   Hams (legs), shoulders and cuts (parts), thereof, with bone in :    Of domestic swine :     Legs and parts thereof  Shoulders and parts thereof Other : Of domestic swine :  _   Loins and parts thereof 2. The amount of the special aid shall be ECU 310 per tonne. 3. The interested party shall submit an application for processing to the Belgian intervention agency indicating the description and the quantity of the products he intends to process, as well as the exact address of the place of processing. 10 . 8 . 90 Official Journal of the European Communities No L 215/11 2. Only products from the slaughter of pigs from the zones referred to in Annex III to Decision 90/161 /EEC may be bought in . 3. The products shall be transported directly or after storage to a rendering plant and processed into products falling within CN codes 1501 00 11 , 15060000 and 2301 10 00. These operations shall be carried out under the supervi ­ sion of the competent Belgian authorities. Article 10 1 . The purchase price at cutting plant gate of the products referred to in Article 4 shall be as follows : (Ecus per tonne) Article 7 For the application of Articles 4 to 6 : (a) The minimum quantity per contract and per product shall be five tonnes. (b) The maximum quantity eligible for all products falling under CN codes 0203 12 11 and 0203 12 19 shall be 4 000 tonnes per week. (c) The maximum quantity eligible for products falling under CN code 0203 19 13 shall be debited on the quota referred to in Article 9 (1 ). The Belgian authorities may designate the places of storage and processing in accordance with veterinary requirements. Article 8 The security shall be ECU 62 per tonne for all products for which special aid for processing or aid for private storage is requested. The security shall be released when the conditions referred to in Article 5 are fulfilled. Article 9 1 . Each week the Belgian intervention agency shall accept applications to buy in, at Community expense, the following products, up to the quantites indicated : CN code Description of goods Purchase price 0203 19 13 Loins and cuts thereof, with bone in 2 090 0203 19 15 Bellies (streaky) and cuts thereof 1 190 ex 0206 30 Livers, hearts, kidneys, tongues 400 ex 0206 30 Other offal 100 2. The price at which the meat and offal are sold by the Belgian intervention agency to the rendering plant shall be ECU 30 per tonne .(tonnes) CN code Descriptions of goods Maximum quantity of buying-in per week 0203 ex 0203 19 0203 19 13 3 500 1 200 0203 19 15 Article 11 The competent Belgian authorities shall send the Commission each week the following information concer ­ ning the previous week :  the number and total weight of piglets and of heavy pigs purchased,   the quantities in respect of which aid for processing has been requested and granted, specified by CN codes,  the quantities in respect of which private storage contracts have been concluded, specified by CN codes,  the quantities of meat purchased, specified by CN codes. Article 12 Regulation (EEC) No 906/90 is hereby repealed. Article 13 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 6 August 1990 . Meat of swine, fresh, chilled or frozen :  Fresh or chilled :   Other    Of domestic swine :     Loins and cuts thereof     Bellies (streaky) and cuts thereof Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen :  Of swine, fresh or chilled :   Other :    Of domestic swine :     Livers, hearts, kidneys, tongues     Other 0206 ex 0206 30 1 300 No L 215/12 Official Journal of the European Communities 10. 8 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 9 August 1990. For the Commission Ray MAC SHARRY Member of the Commission 10 . 8 . 90 Official Journal of the European Communities No L 215/ 13 ANNEX I Zone A : The part of the commune of Damme east of the Canal Brugge-Sluis ; the commune of Beernem ; the parts of the communes of Brugge, Oostkamp, Torhout and Lichtervelde east of the autoroute A 17 ; the communes of Arrdooie, Wingene and Pittem ; the part of the commune of Ruiselede west of the route nationale N 37 ; the part of the commune of Tielt west of the route nationale N 37 and N 399 ; the part of the commune of Meulebeke west of the route nationale N 399. Zone B : The region embraced by : 1 . The Dutch border from its cross point with the route nationale N 14 until its cross with the N 12, the enclaves of Baarle-Hertog included ; 2. the route nationale N 12 from the Dutch border until the bridge of the canal de la Campine ; 3 . the canal de la Campine from the route nationale N 12 until the bridge of the route nationale N 104 ; 4. the route nationale N 104 until its cross point until the route nationale N 14 at Rijkevorsel ; 5. the route nationale N 14 from Rijkevorsel until the Dutch border. Zone C : 1 . The autoroute A 14 from the route nationale R 4 until its crosspoint No 12 with the route nationale N 47 ; 2. the route nationale N 47 until the bridge on the Scheldt at Dendermonde ; 3. the Scheldt from Dendemonde until the bridge of the route nationale R 4 ; 4. the route nationale R 4 from the bridge on the Scheldt until the cross point with the autoroute A 14. Zone D : The region embraced by : 1 . The French border from its cross point at Wervik with the route nationale N 303 until its crosspoint with the route nationale N 336 at Warneton ; 2. the route nationale N 336 from the French border until its crosspoint with the route nationale N 8 at Ypres ; 3. the route nationale N 8 from Ypres until the crosspoint with the route nationale N 303 at Geluveld ; 4. the route nationale N 303 from Geluveld until the French border at Wervik. ANNEX II (Ecus per tonne) CN-code Products in respectof which aid is granted Amount of aid for a storage period of one month Supplement per month per day ex 0203 ex 0203 1211 ex 0203 12 19 Meat of domestic swine, fresh or chilled : Legs Shoulders 209 209 35 35 1,17 1,17